                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    BRYAN MCCLURKIN,                )
                                    )
                    Plaintiff,      )
                                    )
    vs.                             )                             Case No. 17-CV-1228-SMY-MAB
                                    )
    JOHN BALDWIN, S.A. GODINEZ,     )
    KIMBERLY BUTLER, GAIL WALLS,    )
    MIKE NELSON, CHARLOTTE MIGET, )
    DR. FUENTES, MARTHA OAKLEY, DR. )
    HA, M. MOLDENHAUER, LISA        )
    TINDALL, B. RUPPERT, and DR. J. )
    TROST,                          )
                                    )
                    Defendants.     )

                                      MEMORANDUM AND ORDER

YANDLE, District Judge:

         This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Stephen C. Williams (Doc. 114), recommending that the motions for

summary judgment for failure to exhaust administrative remedies filed by Defendants (except

Nelson) (Docs. 79, 81, 100, and 107) be denied. Defendants Fuentes, Moldenhauer, Ruppert,

Tindall, and Trost filed a timely objection to the Report on December 26, 2018 (Doc. 115).

Defendant Ha filed an untimely objection to the Report on December 28, 2018 (Doc. 117).1 For

the following reasons, Judge Williams’ Report is ADOPTED.


1
  Objections to the Report were due on December 26, 2018. See FED.R.CIV.P. 72(b) (providing objections are due
14 days after service). Defendants were served with the Report electronically, through CM/ECF. Therefore, they are
not entitled to benefit from the 3-day mailing period contained in Rule 6(d). Service of the Report on Defendants was
instant, and objections were due 14 days (or in this case 15 days because December 25, 2018 was a federal holiday),
not 17 days thereafter. Thus, Defendant Ha’s objections were filed 2 days late. Defendant Ha neither requested nor
was granted an extension of time to file objections. Normally, the failure to file timely objections results in waiver of
the right to challenge the findings and conclusions of the magistrate judge. See Tumminaro v. Astrue, 671 F.3d 629,
633 (7th Cir. 2011); Video Views, Inc. v. Studio 21, Ltd., 797 F2d 538, 539 (7th Cir. 1986). Nonetheless, the Court
will consider Defendant Ha’s objections.

                                                     Page 1 of 7
                                           Background

        Plaintiff Bryan McClurkin, who is currently incarcerated at Stateville Correctional Center,

filed suit on November 9, 2017 pursuant to 42 U.S.C. § 1983, alleging Defendants were

deliberately indifferent to his medical needs after he was injured when his chair collapsed beneath

him on April 8, 2014. He is proceeding on a deliberate indifference to a serious medical condition

claim against each of Defendants (Docs. 12, 76). With the exception of Defendant Nelson, the

defendants moved for summary judgment, arguing that Plaintiff failed to exhaust administrative

remedies prior to filing suit.

        Plaintiff alleges the following in the Amended Complaint: When Plaintiff’s chair

collapsed, he hit his shoulder and lower neck on a metal bar that connected the chairs and landed

on his handcuffed wrists. He felt intense and immediate pain and requested medical care. He was

seen shortly thereafter by Defendant Nelson, a medical technician who was in the auditorium

where Plaintiff fell. Nelson took Plaintiff’s blood pressure and told him that he would be seen by

medical staff later on.

        The medical care that followed was allegedly either delayed, did not address Plaintiff’s

medical condition, and/or did not account for the worsening of his symptoms. By August 2, 2016,

Plaintiff was unable to walk, and he still had not received adequate medical care by the time he

filed his Complaint on November 9, 2017. Plaintiff was seen by each of the medical defendants –

Dr. Fuentes, Nurse Miget, Nurse Oakley, Dr. Ha, Nurse Moldenhauer, Physician Assistant Tindall,

Nurse Ruppert, and Dr. Trost – at some point after his injury and through 2016, but they failed to

provide adequate medical care.

        Plaintiff also alleges that Defendant Gail Walls, the nursing supervisor, failed to ensure

that he receive adequate medical care even though he had requested such care for years. He claims



                                           Page 2 of 7
that despite filing numerous grievances on the matter, his need for medical care was not addressed

by administrators, Defendants Butler, Baldwin and Godinez.

          Plaintiff submitted 2 grievances relevant to his allegations against Defendants Fuentes,

Moldenhauer, Ruppert, Tindall, Ha, and Trost about the allegations in his Complaint. The first

dated April 17, 2014 was submitted as an emergency grievance (Doc. 82-1, p. 90). The only

defendant named in the grievance was Nelson. In finding the grievance moot, the grievance officer

noted that Plaintiff had been seen by Dr. Fuentes on April 22, 2014 (Doc. 82-1, p. 88). When

Plaintiff appealed to the ARB, he attached a letter explaining that Dr. Fuentes had prescribed

naproxen and that he was still in pain (Doc. 82-2, pp. 37-9). After the ARB inquired about the

medical care Plaintiff had received (Doc. 82-2, pp. 32-3), it denied the grievance on December 5,

2014, finding Plaintiff had received medical care numerous times after May 11, 2014 (Doc. 82-2,

p. 31).

          In the second grievance, dated October 17, 2016, Plaintiff complained he was denied an

MRI by Dr. Ritz (who is not a defendant in this case) even though it was recommended by

Defendants Moldenhauer and Trost (Doc. 82-1, p. 37-8). The grievance states that Plaintiff was

still in pain, unable to walk, and that no meaningful medical treatment had been offered since 2014.

Plaintiff requested a transfer to another facility where his medical needs could be addressed. He

attached medical records to the grievance, setting forth care he had received from Defendants

Oakley, Ruppert, Moldenhauer, Ha, Trost, and Tindall (Doc. 82-1, pp. 39-62). The Grievance

Officer recommended that the grievance be denied (Doc. 82-1, p. 35).

          Gail Walls was asked to review the grievance twice; once by Plaintiff’s counselor (Doc.

82-1, p. 63) and again by the ARB (Doc. 82-1, p. 29). She detailed some of the care Plaintiff had

received, the care he would receive, and what he needed to do to obtain additional care. In a letter



                                            Page 3 of 7
to the ARB, Plaintiff reiterated that he has received no pain medication, that his condition was

worsening, that he has medical problems since 2014 that were not being addressed, and that he

needs a transfer (Doc. 82-2, p. 28). The ARB ultimately denied this grievance as moot (Doc. 82.1,

p. 25).

          On December 11, 2018, Magistrate Judge Stephen C. Williams issued a Report setting forth

the evidence presented by the parties, the applicable law, the requirements of the administrative

process, and his conclusions. Judge Williams identified the April 17, 2016 and October 17, 2016

grievances as the only grievances relevant to the objecting defendants.2 He concluded that while

most of the medical defendants were not mentioned by name in the grievances, the attachments to

the grievances were sufficient to notify the institution of the problem Plaintiff was grieving and

sufficiently complied with Illinois’ Administrative Code. As a result, Judge Williams recommends

that Defendants Fuentes, Moldenhauer, Ruppert, Tindall, Ha, and Trost’s motions be denied and

that Plaintiff be permitted to proceed on the merits of his claims.

                                                   Discussion

          Because Defendants Fuentes, Moldenhauer, Ruppert, Tindall, Ha, and Trost filed an

objection, the undersigned will undertake a de novo review of the Report as to those defendants.

28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas v.

Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the Court to “give fresh

consideration to those issues to which specific objections have been made” and to make a decision

“based on an independent review of the evidence and arguments without giving any presumptive



2
  Magistrate Judge Williams found that the April 17, the September 22, and the October 17, 2014 grievances exhausted
as to Defendants Baldwin, Godinez, Butler, Walls, and Miget. These Defendants did not object to the Report. As
such, the part of the Report related to these Defendants is reviewed for clear error. Johnson v. Zema Systems
Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court finds no clear error in Judge Williams findings and conclusion
and ADOPTS that part of the report related to these Defendants.


                                                   Page 4 of 7
weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th

Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s recommended

decision.” Id.

       The Prison Litigation Reform Act requires prisoners to exhaust all available administrative

remedies before filing suit. 42 U.S.C. § 1997e(a). Proper exhaustion requires that inmates file

complaints and appeals in the place, at the time, and in the manner the prison’s administrative rules

require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       Illinois’ Administrative Code specifies that a grievance must contain “factual details

regarding each aspect of the offender’s complaint, including what happened, when, where, and the

name of each person who is the subject of or who is otherwise involved in the complaint.” 20

Ill.Admin.Code § 504.810 (2016). Grievances are not meant to mirror Complaints filed in federal

court nor is a plaintiff required to set forth every theory of relief that he may present in a Complaint

or to identify every defendant later sued. See Jones v. Bock, 549 U.S. 199, 219 (2007). However,

grievances should provide the prison with “a fair opportunity to address his complaint.” Maddox

v. Love, 655 F.3d 709, 722 (7th Cir. 2011).

       Defendants first argue that Judge Williams erred in finding that the October 17, 2016

grievance, which did not complain about the conduct of any particular defendant, exhausted

Plaintiff’s administrative remedies as to his claims against Moldenhauer, Ruppert, Trost, Ha, and

Tindall. The purpose of a grievance is to alert prison officials to a problem to give them a fair

opportunity to address it prior to litigation. Woodford v. Ngo, 548 U.S. 81, 88-89 (2006). The

October 17, 2016 grievance served this purpose as to these defendants by identifying the problem

– lack of medical care since 2014 – and attaching documents from which the names of the medical

providers could be easily discerned. The failure to list Defendants’ names in the body of the



                                              Page 5 of 7
grievance did not prevent the institution form considering the grievance on the merits. Indeed, the

administrators reviewing the grievance reviewed Plaintiff’s medical records (or sought such

review) prior to deciding the grievance.

       The cases cited by Defendants are inapposite. Roberts v. Neal, 745 F.3d 232 (7th Cir.

2014) involved a grievance that wholly failed to name a nurse and any action by the nurse, who

was later named in the Complaint. Id. at 235-236. In this case, the attachment to the grievance

named each defendant. In Knox v. Rhodes, 2010 WL 3937389 (S.D. Ill. 2010), also cited by

Defendants, District Judge J. Phil Gilbert concluded that referring to “prison official staffs” in

general was insufficient to identify the defendants in that case. See also Ambrose v. Godinez, 510

Fed.Appx. 470 (7th Cir. 2013) (affirming judgment where defendants were not named in the

grievances by “name or inference”). By contrast, while Plaintiff complained in his grievance that

all the medical care he received was inadequate, he attached medical records that identified his

treatment providers by name. Thus, it could not have been a mystery to prison officials who

Plaintiff was complaining about. Not all medical personnel were implicated by Plaintiff’s

grievance, only those who provided care from 2014 through October 2016.

       Defendants next argue that the April 17, 2016 grievance was insufficient to exhaust

Plaintiff’s claims against Dr. Fuentes because he had not been seen by the doctor before the

grievance was written. In the grievance, Plaintiff states he was told that he would be seen by

medical staff for his injuries, but that he did not receive any additional medical care. In response,

the grievance officer indicated that Plaintiff was seen by Dr. Fuentes on April 22, 2016. When he

appealed to the ARB, Plaintiff stated that he was seen by Dr. Fuentes who did not prescribe pain

medication and that he was still in pain. The prison administrators necessarily reviewed Plaintiff’s

medical records prior to giving a response. They were therefore fully apprised of who did or did



                                            Page 6 of 7
not provide medical care by the time the grievance reached the ARB. As such, the grievance was

sufficient to notify them of the problem and to allow for an administrative response.

       “[D]eliberate indifference to a serious medical need is a continuing violation that accrues

when the defendant has notice of the untreated condition and ends only when treatment is provided

or the inmate is released.” Jervis v. Mitcheff, 258 Fed.Appx. 3, 5–6 (7th Cir. 2007) (citing Heard

v. Sheahan, 253 F.3d 316, 318–19 (7th Cir. 2001)). An inmate’s initial grievance that has “served

its function of alerting the state and inviting corrective action” is sufficient to exhaust such a claim

against care providers. See Id.; Riccardo, 375 F.3d at 524; Dixon v. Page, 291 F.3d 485, 490 (7th

Cir. 2002). An inmate is not required to continuously re-file a new grievance each time medical

treatment is not provided. See Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013) (stating that

an inmate is not required to “file multiple, successive grievances raising the same issue . . . if the

objectionable condition is continuing.”).

       Plaintiff amended his grievance with additional information and named Dr. Fuentes as a

person who gave inadequate care. His grievance was not rejected for failing to name the doctor in

the initial grievance. And, the Administrative Code does not prevent an inmate from amending

his grievance on appeal. Thus, the April 17, 2016 grievance was sufficient to exhaust Plaintiff’s

claims against Dr. Fuentes.

                                             Conclusion

       For the above reasons, Judge Williams Report (Doc. 114) is ADOPTED in its entirety and

Defendant’s motions for summary judgment are DENIED (Docs. 79, 81, 100, and 107).

       IT IS SO ORDERED.

       DATED: April 19, 2019

                                                       STACI M. YANDLE
                                                       United States District Judge

                                             Page 7 of 7
